Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, 23-24 renumbered as 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior arts on record were overcome and the claims are allowed for the reasons set forth in applicant's amendments and remarks filed on 06/07/2022 and the underlined limitations previously objected in combination with the remaining limitations of the amended independent claims.
	The present invention distinguishes over the prior arts of record in that the closest prior arts of record, the Examiner found neither prior art cited in its entirely, nor based on the prior art of record, found any motivation to combine any of said prior art references which anticipates, teaches, discloses or suggests the above Applicant’s claim invention.
	Ng et al. (US 20150319701 A1) discloses receiving, at a wireless device, information indicating a time-domain transmission pattern (e.g. a LTE-U on-off cycle duration is either predetermined, or configured and coordinated, among eNBs controlling LTE-U carriers. In other words, all LTE-U carriers use the same LTE-U on-off cycle duration, denoted as P-CYCLE, para. 77). Ng further discloses determining a periodic transmission pattern based on the time-domain transmission pattern and an offset of the wireless device (e.g. MIB and SIB1 are transmitted on a schedule relative to the P-CYCLE or P-ON duration periodically of a cell or set of cells, para. 146). Moreover, Ng discloses transmitting data, to the communication node, according to the periodic transmission pattern (e.g. the transmission of MIB and SIB1 by LTE-U cells can be according to LTE Rel-11. Specifically, the MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms, para. 145). Other prior art such as Kwak et al. (US 20190068343 A1) discloses time domain behavior of resource configuration aperiodic, semi-persistent, or periodic CSI-RS-timeConfig contains periodicity and slot offset for periodic/semi- persistent CSRS Number of ports.      
However, Ng et al. in combination with other prior art of record such as Kwak, taken alone or in any combination fails to anticipate, teach, suggest, or disclose the limitations “the periodic transmission pattern is a semi- persistent transmission pattern, and wherein a time-domain position of an initial semi-persistent grant of the semi-persistent transmission pattern is determined based on the time-domain transmission pattern and the offset” in combination with the remaining limitations of the amended independent claims.        
Dependent claims 3-4, 7-8, 11-12, 15-16, 19-20, and 23-24 depending on claims 1, 5, 9, 13, 17, and 21 respectively, would also be allowable on the basis of their respective parent independent claims as well as for further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466